

97 HR 3860 IH: Low Income Heating Improvement Act
U.S. House of Representatives
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3860IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2014Mr. Reed (for himself, Mr. Michaud, Mr. Gibson, and Mr. Rahall) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo revise the formula for allocating funding to States under the Low-Income Home Energy Assistance Act of 1981.1.Short titleThis Act may be cited as the Low Income Heating Improvement Act.2.LIHEAP State allocation formulaSection 2604(a)(2) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623(a)(2)) is amended to read as follows:(2)For purposes of paragraph (1), a State's allotment percentage is the percentage which that State would have received under this section as enacted in Public Law 97–35..